DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (2011/0080471).
Claim 1
 	Song et al. (2011/0080471) discloses an illumination source (Fig. 18, Ref. LED); and a binary mask to generate a binary pattern (Fig. 17, Binary Coded Patterns projected by DLP Discovery), the binary mask (Fig. 18, DLP Discovery) disposed between the illumination source (Fig. 18, LED) and a defocusing element (Fig. 17, Ref. Defocus) to modify the binary pattern to provide a continuously modulated fringe pattern to illuminate the surface of the object (Fig. 18, Ref. Sample)(Para. 0135-0136).  

    PNG
    media_image1.png
    581
    610
    media_image1.png
    Greyscale

Claim 2
 	Song et al. (2011/0080471) discloses the defocusing element is a low pass filtering device (Gaussian Filter) to suppress higher order harmonics of a square wave generated using the binary mask (Para. 0097; 0103; 0107).  
Claim 3
 	Song et al. (2011/0080471) discloses the illumination source is a broadband light source (LED; Para. 0099; Inherent LED projector is a broadband light source).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (2011/0080471) in view of Huang et al. (6,788,210).
Claim 4-5
	Song et al. (2011/0080471) substantially teaches the claimed invention except that it does not show a linear translation stage to shift one of: the illumination source, the binary mask and the defocusing element in position relative to the other two or the illumination source, the binary mask and the defocusing element are disposed along an axis, and wherein the linear translation stage translates one of: the illumination source, the binary mask and the defocusing element in a direction perpendicular to the axis. Huang et al. (6,788,210) shows that it is known to provide a linear translation stage to shift one of: the illumination source, the binary mask and the defocusing element in position relative to the other two or the illumination source, the binary mask and the defocusing element are disposed along an axis, and wherein the linear translation stage translates one of: the illumination source, the binary mask and the defocusing element in a direction perpendicular to the axis (Col. 20, lines 43-47) for a device for measuring the surface contouring of an object. It would have been obvious to combine the device of Song et al. (2011/0080471) with the linear stage of Huang et al. (6,788,210) before the effective filing date of the claimed invention for the purpose of providing movement of the optical elements so that the entire surface of an object can be scanned, therefore providing complete scanning coverage of the object.
Claim 6
 	Song et al. (2011/0080471) discloses a second assembly (Fig. 14, Ref. Projector 2, 3) disposed in spaced relation to the first assembly (Fig. 14, Ref. Projector 1) to generate a second continuously modulated fringe pattern (Para. 0117).  

    PNG
    media_image2.png
    257
    593
    media_image2.png
    Greyscale

Claim 7
 	Song et al. (2011/0080471) discloses the illumination source comprises multiple independently addressable light sources (Fig. 14, Ref. Projector 1, 2, 3).  
Claim 8
Song et al. (2011/0080471) discloses generating a binary pattern using a binary mask (Fig. 17, Binary Coded Patterns projected by DLP Discovery) to be illuminated using an illumination source (Fig. 18, Ref. LED); illuminating the surface of the object (Fig. 18, Ref. sample) with a continuously modulated fringe pattern generated by modifying the binary pattern using a defocusing element (Fig. 17, Ref. Defocus) (Fig. 18, Ref. Sample)(Para. 0135-0136).  
Claim 9
 	Song et al. (2011/0080471) discloses modifying the position of the continuously modulated fringe pattern on the surface of the object (Para. 0139).  
Claim 10
 	Song et al. (2011/0080471) substantially teaches the claimed invention except that it does not show translating one of: the illumination source, the binary mask and the defocusing element in a direction perpendicular to the axis. Huang et al. (6,788,210) shows that it is known to 
Claim 11
Song et al. (2011/0080471) discloses detecting the intensity of light at multiple positions on the surface of the object at respective different fringe pattern positions (Para. 0131; multiple images used to provide 3D imaging).  
Claim 12
 	Song et al. (2011/0080471) discloses using a calibration process, generating a set of mappings relating structure height to phase shift (Para. 0105).  
Claim 13
 	Song et al. (2011/0080471) discloses calculating a phase shift value at respective ones of the multiple positions using the detected intensities of light (Para. 0085).  
Claim 14
 	Song et al. (2011/0080471) discloses using the calculated phase shift values to generate a measure for the height of the object at respective ones of the multiple positions (Para. 0105; multiple projectors 1-3).


			Relevant Prior Art to the disclosed Invention
US 20130155417 A1
US 20070291993 A1
US 20030234786 A1
US 20160261851 A1
US 20150260509 A1
US 20140354681 A1
US 20140078264 A1
US 20140064603 A1
US 20110080471 A1
US 10818023 B2
US 20120140243 A1
US 6788210 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        January 14, 2021